Citation Nr: 1309070	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  10-41 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas, and the VA St. Paul Pension Management Center in St. Paul, Minnesota.  


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD), for purposes of accrued benefits based on substitution in a pending claim under 38 U.S.C.A. § 5121A.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to June 1968.  He died in February 2011.  The Appellant is the Veteran's surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  That decision granted service connection for PTSD and assigned a 50 percent disability evaluation, effective from February 14, 2001, the date of the claim for service connection.  The Veteran appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a veteran appeals his initial rating, VA must consider whether he is entitled to a "staged" rating to compensate him for times since the effective date of his award when his disability may have been more severe that at others.)  He died in February 2011 while the matter was on appeal.  

During the pendency of the appeal, the claims file was transferred to the St. Paul, Minnesota, Pension Management Center which addressed other issues before the RO as noted in a January 2013 rating decision.  The case has now been returned to the Board to address the claim as noted on the title page.  

In June 2011, the Appellant filed a VA Form 21-534, Application for Dependency and Indemnity Compensation (DIC) or Death Pension by a Surviving Spouse or Child (Including Accrued Benefits and Death Compensation, Where Applicable).  Moreover, she filed a VA Form 21-0847, Request for Substitution of Claimant upon Death of Claimant.  Records in the claims file, to include correspondence to the Veteran dated in November 2011, reflect that the Appellant was considered to be the eligible claimant for substitution in the Veteran's appeal.  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  


FINDING OF FACT

The Veteran's PTSD was not shown to cause occupational impairment with deficiencies in most areas.  


CONCLUSION OF LAW

For accrued benefits purposes based on substitution in a pending claim, the criteria for a rating in excess of 50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5121, 5121A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.130 Diagnostic Code (DC) 9411 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the issue decided below, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2012).  

Proper notice from VA must inform the claimant and her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2012); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

Neither the Appellant nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  

A review of the record shows that the Veteran died in February 2011.  Prior to his death, he had a pending claim for entitlement to an initial rating in excess of 50 percent PTSD.  As noted in the Introduction, the RO granted the Appellant's request to be substituted as the claimant for the purposes of processing this appeal to completion.  

Effective October 10, 2008, the law was changed concerning substitution in the case of the death of a claimant.  The newly revised statute provides that, "If a claimant dies while a claim for any benefit under a law administered by the Secretary, or an appeal of a decision with respect to such a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a) of this title may, not later than one year after the date of the death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion."  38 U.S.C.A. § 5121A (West 2002 & Supp. 2011).  The Board notes that unlike an accrued benefits claim, the record is not closed on the date of death of the original claimant, but remains open for submission and development of any pertinent additional evidence.  See VA Fast Letter 10-30 (August 2010).  The VA Fast Letter 10-30, in addition to a proposed new regulation for inclusion in 38 C.F.R. Part 3, 14, and 20 [76 Fed. Reg. 8666  -8674 (February 15, 2011)], provide that if proper notice was sent to the original Appellant, in this case the Veteran, further notice need not be sent to the substituted party.  

VA's duty to notify under 38 C.F.R. § 3.159(b)(1) has been met by letters from the AOJ issued to the Veteran prior to his death in October 2010 and to the Appellant in July 2011 and November 2011.  The October 2010 letter included the criteria for establishing a higher initial rating for PTSD, the evidence required in this regard, and the Veteran' s and VA's respective duties for obtaining evidence.  In July 2011, following her application for substitution after the Veteran's death, she was mailed correspondence concerning her claim for an initial rating in excess of 50 percent for PTSD, for purposes of accrued benefits.  Moreover, she was issued additional correspondence in November 2011 which included discussion of the relationship of accrued benefits to substitution, the manner of substitution request and claim processing, and benefits to which substitution applies.  She also was notified in September 2011 of how VA determines disability ratings and effective dates if service connection is awarded, in compliance with Dingess in the July 2011 letter.  

Since providing this notice, the Appellant has not made any pleading or allegation of insufficient VCAA notice or shown that any such error is unduly prejudicial, meaning outcome determinative of her claim.  As the pleading party, she has this burden of proof, not VA.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  There is no such pleading or allegation in this instance.  

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of the Appellant's claim, which is obtainable, and therefore appellate review may proceed without prejudicing her.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2012); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran, while still alive, submitted records and written statements in support of his claim.  A review of the claims file shows that RO has obtained pertinent VA and private treatment records.  Neither the Appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Also, prior to the Veteran's death, a specific VA medical examination was obtained in April 2009 to assess the origin and severity of his psychiatric disorder.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  See 38 C.F.R. § 3.327(a) (2012); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Board finds that VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).  

Increased Rating Criteria - In General

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.1 (2012).  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2012).  

In cases such as this one, in which a claim for a higher evaluation arises out of the initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the claim and appellate process.  See generally, Fenderson v. West, 12 Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Increased Rating for PTSD

The Appellant contends that the symptoms of the Veteran's PTSD were more severe than were encompassed by the 50 percent rating that was in effect at the time of his death. 

The Veteran's PTSD is evaluated under 38 C.F.R. 4.130, DC 9411 (2012).  The 50 percent rating in effect was granted, effective February 14, 2001.  

A rating of 50 percent is assigned where the Veteran exhibits occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term or long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A rating of 70 percent is assigned where the Veteran exhibits occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain successful relationships.  

A rating of 100 percent is assigned where the Veteran exhibits total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The Global Assessment of Functioning (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health- illness." [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p.32.]  GAF scores from 31 to 40 reflect some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoid friends, neglects family and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

The Veteran's statements made before his death and describing the symptoms of his service-connected PTSD are deemed competent evidence as he had knowledge of such facts and conveyed matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2012); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  

Background

Pertinent treatment records include VA treatment records dated from 2001 through 2010.  As noted earlier, the Veteran died in February 2011.  His death was primarily due to end stage congestive heart failure.  The appellant is his surviving spouse.  

When examined by VA in February 2001, it was noted that the Veteran was seeking treatment for depression which had progressively worsened.  He had nightmares and easily lost his temper at those who he was closest to.  His appetite was poor, and he had lost about 20 pounds in the last 3-4 months.  On examination, his affect was flat, and his mood was dysphoric.  His speech was fluent and of the normal rate and volume.  His thoughts were normal in rate and process, but he was positive for auditory and visual hallucinations.  There was no active suicidal or homicidal ideation.  His eye contact was poor.  Insight and judgment were intact.  The assessment was PTSD with depression.  His GAF score was 50.  Medications were prescribed.  

VA records show that the Veteran subsequently attended a PTSD group for several months and continued to be seen for psychiatric complaints, to include depression.  He was also noted to have alcohol dependence.  In April 2001, his GAF score had dipped to 38.  VA treatment records dated later in 2001 and through 2004 reflect continued treatment for various conditions, to include his psychiatric disorder.  He was also treated for a significant heart disorder.  

When examined psychiatrically by VA in February 2005, he was not drinking and was attending Alcoholics Anonymous.  He was, however, having problems with his PTSD.  The Veteran reported recurrent and intrusive recollection and recurring dreams.  There was persistent avoidance of stimuli that reminded him of inservice trauma.  He reported a decreased interest and feelings of detachment.  He had problems sleeping, controlling his anger, and with concentrating.  There was some exaggerated startle response.  On exam, he was cooperative and attentive.  He was alert with no distinguishing features, and he had good eye contact.  He was oriented and his affect was stable and appropriate with full range.  There was no suicidal or homicidal ideation and no delusions or ruminations.  His thought process was coherent and logical.  His memory was intact.  PTSD was the assessment.  His GAF score was 45.  In May 2006, his GAF had rebounded to 50 and that remained his score in March 2008.  

Upon VA psychiatric examination in April 2009, he was presently on hospice service.  (Private records reflect that hospice service was due primarily to his cardiac disease.)  The examiner noted that the Veteran and his wife were interviewed, and that the claims file was reviewed.  The Veteran had good relationships with his mother and his stepfather.  Similarly, his relationships with his sibling were fine.  He was valedictorian of his high school class and denied behavioral problems at that time.  His PTSD stressors included losing friends in firefights and recalled a time when he was in a foxhole and a tank exploded overhead.  He was always afraid that he was going to die.  After service, he worked as a security guard for many years.  He also worked in oil fields, cleaned boats, and drove a truck.  He had last worked in 2001 for Verizon.  He was unable to continue after his medication "contributed to liver failure."  He denied having problems when he worked as he usually got along with others.  

The Veteran had been married before his present wife and had two children.  While he reported that his relationships with his children were good, his current wife reported that this was not true.  She added that his family members did not communicate with him very often and did not offer to support him.  The Veteran stated that he used to have friends whom he talked to on a regular basis, but they had passed away.  Now he lived at home under hospice care.  He spent his time watching movies.  His wife said that the Veteran was practically housebound because of his medical condition and did not get out very frequently.  Members of his church visited him once a month.  He continued to take medication for his psychiatric symptoms which included agitation, lack of energy, and loss of appetite.  He sometimes acted out while sleeping as if in combat.  He also had nightmares and was in bed most of the day due to his condition.  The Veteran avoided combat stimuli.  He had problems with irritability and inability to concentrate.  

On mental status exam, he was appropriately groomed.  He was wearing an oxygen tank and was in a wheelchair.  He was cooperative and made eye contact.  His thoughts were logical and goal directed with no evidence of hallucinations or delusions.  His speech was unremarkable, and his mood was fair although slightly irritable.  His affect was mood consistent, and he denied current homicidal or suicidal ideation, intent, or plans.  He was oriented to place and date.  PTSD was diagnosed and his GAF score was 55.  

VA records show that his GAF score in June 2009 was 50.  The Veteran underwent additional examination in February 2010 primarily regarding his cardiac disease.  His PTSD was noted, and as indicated above, he died in February 2011 due to his heart problems.  

Analysis

For the period in question from 2001, the evidence reflects that the Veteran's psychiatric condition was initially seriously impaired, but the evidence shows that his psychiatric symptoms apparently stabilized with the taking of medication.  His GAF scores for the most part remained in the mid 40 to mid 50 range reflecting moderate to serious disability.  As for symptoms, no hallucinations were noted after his initial report, and obsessional rituals which interfered with routine activities were not reported.  While his depression appeared present over the years, he did not endorse symptoms such as panic, neglect of personal appearance and hygiene, impaired impulse control, or an inability to adapt to stressful circumstances.  While he might have been irritable and agitated, he was never violent.  There was no spatial disorientation noted, and he enjoyed his relationships with others throughout.  As such, the evidence does not show social and occupational impairment in most areas with symptoms akin to those listed in the criteria for the next higher disability rating of 70 percent.

Therefore, while the Board acknowledges the Veteran's total social and occupational impairment over the years, a higher rating for PTSD cannot be granted because the level of impairment required for a rating in excess of 50 percent was not shown at any time.  The symptoms the Veteran experienced, as documented in the record, are commensurate with the criteria for a 50 percent disability rating.  It appears that his primary disorder was his cardiac disease for which service connection was recently granted for the Appellant for purposes of retroactive benefits.  Moreover, service connection was granted for the cause of the Veteran's death.  See the January 2013 rating decision.  

Although the Board has carefully considered the contentions of the Appellant as to the severity of the Veteran's PTSD for the period in question, it finds that the preponderance of the evidence is against the claim.  

Extra-Schedular

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2012).  

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2012); Thun, 22 Vet. App. at 116.  

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected PTSD, but the medical evidence reflects that those manifestations are not present in this case.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extra-schedular consideration is not in order.


ORDER

An initial rating in excess of 50 percent for PTSD, for purposes of accrued benefits based on a pending claim, is denied.  




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


